DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents and/or publications used separately or together creating a training data set from data that is associated with a plurality of users, wherein the data is accessed from a data store and includes one or more of first data associated with performance of one or more first tests, second data associated with performance of one or more second test, and target prediction data of at least one of one or more values of a biomarker, a clinical state, a disease risk, or a health outcome; training, via one or more computers, a machine learning mechanism using the training data set, wherein the machine learning mechanism is to be used to make improved predictions of at least one of one or more clinical states, one or more disease risks, one or more biomarkers, and one or more health outcomes; causing the machine learning mechanism, trained using the training data set, to execute on the one or more computers or the one or more second computers, wherein executing the machine learning mechanism includes performing actions, to generate, using the machine learning mechanism|[[s]], that uses at least a portion of the aggregated data, prediction data that includes one or more predictions for the user of at .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KESHA FRISBY/Primary Examiner, Art Unit 3715